Citation Nr: 1339502	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  08-11 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September1962 to September 1966 and from September 1971 to January 1990. 

This matter comes to the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran was provided a Board hearing before a Veterans Law Judge sitting at the RO in August 2010.  A transcript of the testimony offered at that hearing has been associated with the record.

The Veteran's claim was previously before the Board in December 2010 and remanded to the RO for further development, to include obtaining a VA examination.  The RO was found to have substantially complied with the directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  That development having been completed, this case is once again before the Board.  

A review of the Virtual VA paperless claims processing system revealed a copy of a brief from the Veteran's representative as well as copies of VA outpatient treatment records dated December 2010.

The issue of entitlement to service connection for a right foot disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.




FINDINGS OF FACT

1.  The Veteran has a history of multiple sprains of the right ankle before, during, and post military service.

2.  The Veteran is currently diagnosed with a right ankle disability, described as lax lateral collateral ligaments and tendo-Achilles tightness of the right ankle with five degree plantar flexion contracture.

3.  The evidence is at least in relative equipoise as to whether the Veteran's right ankle disability was incurred in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a right ankle disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As the Board's decision to grant service connection for a right ankle disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Veteran has been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran had submitted new and material evidence to reopen his claim, and the Veteran and his witness volunteered his subjective symptoms, history of trauma, and theories of service connection.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claim on appeal, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary. 

Legal Criteria

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall resolve all reasonable doubt in favor of the claimant.   38 U.S.C.A. § 5107(b)  (West 2002); 38 C.F.R. § 3.102.



Background

The Veteran contends that his current right ankle disability is related to sports injuries sustained in service.

The Veteran testified at a decision review officer (DRO) hearing in March 2010.  At the hearing, the Veteran testified that he had no problems with his right foot prior to entry into the military.  He stated that, in the military, he sustained several injuries participating in sports.  The Veteran further elaborated that he has had continued pain in his right ankle since service and demonstrated his pain with motion of the ankle during the hearing.

The Veteran testified at a Board hearing in August 2010.  At the hearing, the Veteran clarified that his right foot condition was distinct from his right ankle disability.  With regard to the ankle, the Veteran indicated that his pain was intermittent, with some days better than others.  The Veteran stated that he continued to have problems with his right ankle post-service, particularly in his occupation with the post office, which involved walking and climbing steps for eight hours a day.  The Veteran further stated that he has mainly self-treated the right ankle when the pain flares up.

A review of the Veteran's service treatment records shows that in April 1987, the Veteran injured his right ankle while playing basketball.  X-rays were taken of the Veteran's ankle and revealed no fracture.  Swelling was noted over the lateral right ankle.  The Veteran's July 1989 separation physical examination showed complaints of pain in the right ankle with range of motion testing.

A review of the Veteran's private treatment records shows that the Veteran sought treatment for complaints of right ankle pain post-service.  In January 1998, the Veteran complained of right ankle pain.  He was found to have full range of motion, no instability, but did have tenderness to palpation over the lateral right ankle.  He was diagnosed with chronic talo-fibular ligament strain.  There was no discussion of etiology.  In July 2002 the Veteran was seen for complaints of right ankle pain, with no discussion of etiology.  In February 2007, the Veteran received imaging of his right ankle.  The impression was 7 millimeters lucency of the right medial talar dome consistent with osteochondral lesion with no apparent defect in overlying cortex and evidence for loose bodies as well as calcaneal enthesophytes.

The Veteran was provided with a VA examination in March 1990.  It was noted that the Veteran had numerous ankle twist injuries to his ankles bilaterally that were due to playing sports.  It was reported that there were intermittent episodes of right ankle discomfort with running.  An examination of the right ankle revealed no swelling and no tenderness to palpation.  The Veteran was diagnosed with bilateral ankle twisting injuries with intermittent discomfort.  An x-ray was taken of the Veteran's right ankle and revealed no bone, soft tissue, or joint space abnormality.

The Veteran was provided with an additional VA examination in December 2010.  The examiner noted that the Veteran had injured his right ankle in a twisting injury playing basketball in April 1987.  It was further noted that the Veteran had complained of right ankle pain in his July 1989 separation physical examination and had also been evaluated for recurrent treatment of right ankle pain in January 1995 and February 2002.  The Veteran stated to the examiner that, in addition to the in-service right ankle injury, he had injured his right ankle playing sports prior to service and on the job as a postal worker post-service.  The examiner diagnosed the Veteran with a right ankle disability, described as lax lateral collateral ligaments and tendo-Achilles tightness of the right ankle with five degree plantar flexion contracture.  He opined that he could not determine whether the severity of the Veteran's pre-service, in-service, or post-service ankle injuries led to his current right ankle disability, as all were possibilities.  The examiner further provided that, despite the possibilities, there was less than a 50 percent probability that the in-service ankle injury led to the current right ankle disability.  There was no further explanation provided as to how the examiner arrived at that conclusion.

Analysis

In the present case, the Board finds that the Veteran has a current right ankle disability.  The Veteran has been most recently diagnosed with a right ankle disability, described as lax lateral collateral ligaments and tendo-Achilles tightness of the right ankle with five degree plantar flexion contracture.  Additional diagnoses have included bilateral ankle twisting injuries with intermittent discomfort and 7 millimeters lucency of the right medial talar dome consistent with osteochondral lesion with no apparent defect in overlying cortex and evidence for loose bodies as well as calcaneal enthesophytes.

The Board also finds that the Veteran did have an in-service injury as shown by the April 1987 treatment record indicating treatment for a twisted right ankle.  Although the Veteran stated that he had also twisted his ankle prior to entering military service, there was no indication of such on the Veteran's entrance examination.  

With respect to the specific legal criteria governing preexisting disorders, the Board observes that every veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of entrance into service, except where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health. This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

To rebut the presumption of sound condition under 38 C.F.R. § 1111, VA must show by clear and unmistakable evidence not only that the disease or injury existed prior to service, but also that the disease or injury was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089   (Fed. Cir. 2004).

Significantly, the Court has held that lay statements by a Veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service).

Moreover, the Court has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In this regard, a higher court has subsequently explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

Here, absent the Veteran's lay statements, there is no such evidence of a preexisting right ankle condition, therefore, the Veteran is presumed to have been in sound condition upon entry into the military.  Thus no further discussion of any preexisting right ankle condition, to include any aggravation thereof, is warranted.

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence is, at least, in relative equipoise.  The medical record appears to show consistent and continued complaints of right ankle pain from the time of the initial injury to present, which supports that Veteran's competent and credible lay statements regarding his condition.  The Veteran is competent to discuss things such as the onset and pain associated with his condition, as such observations are within the realm of direct experience.  Also, his statements are found to be credible because they have remained consistent throughout the record and are further supported by the medical treatment records.  Additionally, although the VA examiner found that there was less than a 50 percent likelihood that the Veteran's right ankle disability was related to an in-service injury, he still posited the possibility of such in addition to the possibilities of a pre-service or post-service injury as the cause.  The Board notes that the VA examiner did not offer a sufficient rationale to support his finding that the in-service injury was the only one he could effectively rule out as a cause.  Here, the examiner's opinion, without more explanation, does not provide sufficient support for his conclusion and, at the very least, leaves the evidence in relative equipoise as to which ankle injury could have led to the Veteran's current right ankle disability.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Here the Veteran's statements of continued right ankle pain together with the evidence of continued medical treatment from service to present and the VA examiner's statement that it was possible that his current disability could be related to the in-service, pre-service, or post service right ankle injury, give a possible indication that his current right ankle disability is related to military service.  As there is not a preponderance of the evidence to show otherwise, any reasonable doubt is resolved in the Veteran's favor.

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for a right ankle disability have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2002);  38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for a right ankle disability is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


